Exhibit 10.1

 

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of February 25, 2016 to that
certain Amended and Restated Loan and Security Agreement dated as of October 30,
2015 (as may be amended, restated, supplemented or modified from time to time,
the “Loan Agreement”) among Sypris Solutions, Inc., a Delaware corporation
(“Solutions”), Sypris Data Systems, Inc., a Delaware corporation (“Systems”),
Sypris Electronics, LLC, a Delaware limited liability company (“Electronics”),
Sypris Technologies, Inc., a Delaware corporation (“Technologies”), Sypris
Technologies International, Inc., a Delaware corporation (“International”),
Sypris Technologies Kenton, Inc., a Delaware corporation (“Kenton”), Sypris
Technologies Marion, LLC, a Delaware limited liability company (“Marion”),
Sypris Technologies Mexican Holdings, LLC, a Delaware limited liability company
(“Mexican Holdings”), Sypris Technologies Northern, Inc., a Delaware corporation
(“Northern”) and Sypris Technologies Southern, Inc., a Delaware corporation
(“Southern”, and together with Solutions, Systems, Electronics, Technologies,
International, Kenton, Marion, Mexican Holdings and Northern, individually or
collectively as the context may require, “Borrower”), each of Sypris
Technologies Toluca, S.A. de C.V., a Mexican Sociedad Anónima de Capital
Variable (“Toluca”) and Sypris Technologies México, S. de R.L. de C.V., a
Mexican Sociedad de Responsabilidad Limitada de Capital Variable (“Mexico”, and
together with Toluca, collectively, the “Guarantors”), and Siena Lending Group
LLC, as originating lender, and after the Closing Date as servicer for
affiliated assignee, Siena Funding LLC, a Delaware limited liability company
(“Siena Funding”), and together with Siena Funding, collectively, “Lender”).
Terms which are capitalized in this Amendment and not otherwise defined herein
shall have the meanings ascribed to such terms in the Loan Agreement.

 

WHEREAS, Borrower has requested and Lender has agreed to amend the Loan
Agreement on the terms and subject to the conditions contained in this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section One     . Amendments.      Effective upon the satisfaction of the
conditions set forth in Section Two hereof, the Loan Agreement is hereby amended
as follows:

 

    (a)  Each of the defined terms “Fixed Charge Test Commencement Date”,
“Permitted Indebtedness” and “Subordinated Debt shall be amended and restated in
its entirety as follows:

 

“Fixed Charge Test Commencement Date” means the first day after the First
Amendment Effective Date upon which Borrowers’ Excess Availability is less than
$3,000,000; provided, that if the Permitted Sale-Leaseback Transaction shall not
be consummated (pursuant to documentation in form and substance satisfactory to
Lender in its Permitted Discretion delivered to Lender provided that such
documentation shall provide for a closing where sale proceeds are paid and
distributed simultaneously with Term Debt Agent’s release of the mortgage
encumbering the Toluca Property) on or prior to March 11, 2016, then, the
$3,000,000 threshold shall automatically increase to $4,000,000.

 

 
 

--------------------------------------------------------------------------------

 

 

“Permitted Indebtedness” means: (i) the Obligations; (ii) the Indebtedness
existing on the date hereof described in Section 6 of the Disclosure Schedule;
in each case along with extensions, refinancings, modifications, amendments and
restatements thereof, provided, that (a) the principal amount thereof is not
increased, (b) if such Indebtedness is subordinated to any or all of the
Obligations, the applicable subordination terms shall not be modified without
the prior written consent of Lender, and (c) the terms thereof are not modified
to impose more burdensome terms upon any Loan Party; (iii) capitalized leases
and purchase money Indebtedness secured by Permitted Liens in an aggregate
amount not exceeding $100,000 at any time outstanding; (iv) Indebtedness
incurred as a result of endorsing negotiable instruments received in the
ordinary course of business; (v) the Subordinated Debt owing by the Borrower in
an aggregate amount not exceeding $6,500,000 (plus interest, less the aggregate
amount of any payments made thereon after the Closing Date) at any time
outstanding and then solely to the extent the Subordinated Debt is subject to,
and permitted by, the Subordinated Debt Subordination Agreement; (vi) so long as
it is subject to the Intercreditor Agreement, the Term Debt Permitted
Indebtedness and (vii) so long as such Indebtedness is on terms and conditions
satisfactory to Lender and subject to a subordination agreement in form and
substance satisfactory to Lender, additional subordination indebtedness in an
original principal amount not to exceed the sum of (y) up to $5,000,000 but only
to the extent incurred to satisfy the funding requirement with respect to the
Cash Collateral Account set forth in clause (e)(ii) of the definition of
Permitted Sale-Leaseback Milestones (as defined in the Term Debt Loan Agreement)
(and actually deposited in such Cash Collateral Account) plus (z) up to
$1,500,000, but only to the extent incurred and contributed as a Curative
Investment pursuant to the terms of Section 7.4.

 

“Subordinated Debt” means (a) that indebtedness evidenced by that certain Second
Amended and Restated Promissory Note dated as of the date hereof and issued by
Borrowers in favor of Gill Family Capital Management, Inc., a Delaware
corporation in an original principal amount equal to $6,500,000 and (b) all
other unsecured Indebtedness subordinated in right of payment to the Obligations
on terms acceptable to Lender in its Permitted Discretion.

 

    (b)  Each of the new defined terms “First Amendment Effective Date” and
“Tampa Reserve” shall be added to the Loan Agreement in the appropriate
alphabetical order as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

“First Amendment Effective Date” means February 26, 2016.

 

“Tampa Reserve” means that certain rent Reserve in the amount of $505,000, which
amount represents in the aggregate four months of regularly-scheduled lease
payments, in respect of a notice of default (the “Notice of Default”) received
by Borrowers from the landlord at Borrower’s leased premises located at 10901
North McKinley Drive, Tampa Florida and the general ongoing uncertainty relating
to the continued safety and security of and Borrower’s and/or Lender’s access to
the Collateral located at such location as a result of such Notice of Default.

 

(c)    Financial Advisor. Section 5.28 of the Loan Agreement shall be amended
and restated in its entirety as follows:

 

“On or before February 26, 2016, Borrower shall, at its sole cost and expense,
engage a financial advisor (the “FA”), acceptable to Lender in its reasonable
discretion, pursuant to an engagement letter, the scope and terms of which shall
be acceptable to Lender in its reasonable discretion, until such time as the
Obligations have been indefeasibly paid in full or such earlier time upon mutual
agreement of Lender and Borrower. The FA’s responsibilities shall be consistent
with the updated engagement letter, dated as of the date hereof and be
authorized by, and the FA shall report directly to, the Audit Committee of the
Board which is and shall be composed solely of “Independent Directors” (as
defined in applicable NASDAQ listing requirements). The FA shall review the
Borrower’s existing business plan and make recommendations in the form of a
turnaround plan (the “Turnaround Plan”) which Turnaround Plan, including updated
forecasts and projections shall be completed and delivered before March 7, 2016.
Lender is authorized to communicate directly with the FA (including, without
limitation, without Borrower being present) regarding all matters relating to
the services to be rendered by the FA to Borrower, including, without
limitation, to discuss all financial reports, business information, findings,
recommendations and opinions of the FA. The FA is authorized and directed to
communicate directly with Lender (including, without limitation, without
Borrower being present) regarding all matters relating to the services to be
rendered by the FA to Borrower, including, without limitation, to discuss all
financial reports, business information, and all findings, recommendations and
opinions of the FA. The FA shall be authorized and directed by Borrower to
provide Lender with copies of all reports and other information prepared or
reviewed by the FA. Lender may rely on any information provided by the FA as if
provided directly by Borrower. The Borrower shall implement all actions
reasonably recommended and deemed advisable by the FA, and approved by the Audit
Committee and the Board of Directors, in connection with the Turnaround Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     Revised Forecast and 13-week Budget. Schedule D to the Loan Agreement
shall be amended by adding the following requirements:

 

“On or before February 15, 2016 and thereafter, on or before the close of
business each Thursday of each week, Borrower shall deliver to Lender a 13 week
rolling cash flow model, prepared in good faith based upon assumptions which
Borrower believes to be reasonable, including (i) a weekly cash flow forecast in
reasonable detail satisfactory to Lender including receipts, disbursements and
such line item detail as satisfactory to Lender, (ii) a weekly Borrowing Base
calculation, (iii) weekly cumulative variance report, detailing and reconciling
forecasted results and actual results (iv) an Accounts rollforward, prepared by
either Borrower or the FA.”

 

“On or before February 15, 2016 and thereafter, on or before the close of
business on the 15th day of each calendar month thereafter, Borrower shall
deliver to Lender an Inventory rollforward, prepared by either Borrower or the
FA.”

 

(e)     Inventory Sublimits. Section 1(d)(i) of Schedule A of the Loan Agreement
shall be amended and restated in its entirety as follows:

 

(i)Overall sublimit on advances against Eligible Inventory of Electronics:

$200,000, only to the extent that the aggregate amount of advances against
Eligible Inventory of Electronics exceeds 100% of the amount set forth in clause
(i) of the definition of Borrowing Base, less any Reserves established against
Accounts (including, without limitation any Dilution Reserve)

 

 

Section Two. Covenants. Borrower and Lender hereby covenant and agree as
follows:

 

(a)     Removal of Tampa Reserve. Upon the First Amendment Effective Date,
Lender shall remove the Tampa Reserve; provided, however that the Tampa Reserve
shall be reinstituted immediately if the Permitted Sale-Leaseback Transaction
shall not be consummated (pursuant to documentation in form and substance
satisfactory in Lender’s Permitted Discretion delivered to Lender) on or prior
to March 11, 2016. If the Permitted Sale-Leaseback Transaction shall be
consummated after March 11, 2016, then the Tampa Reserve shall be removed upon
Lender’s receipt of evidence of the consummation of such Permitted
Sale-Leaseback Transaction.

 

(b)     Removal of Howard Street Reserve. Upon the First Amendment Effective
Date, Lender shall remove the Reserve in the amount of $150,000 in respect of
certain environmental concerns arising with respect to the real property located
at 2612 Howard Street, Louisville, KY on or before December 16, 2015 (the
“Howard Street Reserve”); provided, however that the Howard Street Reserve shall
be reinstituted immediately if the Permitted Sale-Leaseback Transaction shall
not be consummated (pursuant to documentation in form and substance satisfactory
in Lender’s Permitted Discretion delivered to Lender) on or prior to March 11,
2016. If the Permitted Sale-Leaseback Transaction shall be consummated after
March 11, 2016, then the Howard Street Reserve shall be removed upon Lender’s
receipt of evidence of the consummation of such Permitted Sale-Leaseback
Transaction.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Events of Default. Notwithstanding anything to the contrary in the Loan
Agreement or any other Loan Document, failure by Borrower to satisfy any of the
foregoing covenants and amended sections of the Loan Agreement within the
applicable time frames set forth above (or such later date as Lender may agree
in its sole discretion) shall constitute an immediate Event of Default under the
Loan Agreement. The termination of the FA by Borrower without cause, or the
resignation of the FA, in either case without the replacement of the FA from a
list of at least three (3) FA’s provided by Lender to Borrower within two (2)
Business Days of Lender’s receipt of written notice of such resignation which
are with a Person acceptable to Lender in its Permitted Discretion within a
reasonable period of time not to exceed ten (10) Business Days shall be deemed
an immediate Event of Default.

 

Section Three.  Conditions Precedent. The satisfaction (or waiver in writing by
Lender) of each of the following shall constitute conditions precedent to the
effectiveness of the Amendment (such date being the “First Amendment Effective
Date”):

 

(a)     Lender shall have received (i) this Amendment, duly executed by the
parties hereto; and (ii) the reaffirmation and consent of each Guarantor
attached hereto as Exhibit A, duly executed by the parties hereto;

 

(b)     Lender shall have received that certain Second Amended and Restated Fee
Letter, dated as of the date hereof (the “Fee Letter”), in form and substance
satisfactory to Lender, duly executed and delivered by the parties thereto and
such Fee Letter shall be in full force and effect;

 

(c)     Lender shall have received a First Amendment to Loan and Security
Agreement, Amended and Restated Fee Letter, and reaffirmation and consent of
each Guarantor, in each case in respect of the Term Debt Documents and duly
executed by the parties hereto;

 

(d)     Lender shall have received a fully-executed engagement letter between
Solutions and Huron Consulting Services LLC in form and substance reasonably
satisfactory to Lender;

 

(e)     No Default or Event of Default shall have occurred or be continuing on
the date hereof nor shall either result from the consummation of the
transactions contemplated herein;

 

(f)     Borrower shall have paid, or made arrangements for the payment
simultaneously herewith to Lender of all reasonable and documented out-of-pocket
third party expenses (including legal fees and other disbursements and expenses)
incurred by Lender (i) prior to the date hereof and (ii) in connection with all
this Amendment;

 

(g)     After giving effect to this Amendment, the representations and
warranties contained herein, in the Loan Agreement, and in the other Loan
Documents, in each case shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representation and
warranties related solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date); and

 

 
 

--------------------------------------------------------------------------------

 

 

(h)     Lender shall have received (i) evidence satisfactory to Lender that
Borrower has received cash in an amount not less than $1,000,000 from Gill
Family Capital Management, Inc. in the form of the proceeds of a subordinated
loan constituting Subordinated Debt, (ii) copies of the executed Subordinated
Debt Documents evidencing such Subordinated Debt and (iii) a Second Amended and
Restated Subordination Agreement between Lender and Gill Family Capital
Management, Inc. in respect of the increased amount of Subordinated Debt.

 

Section Four.  Representations and Warranties. Each Borrower represents and
warrants to Lender as follows:

 

(a)     Each Borrower has the corporate, limited liability Borrower or limited
partnership power, authority and legal right to execute, deliver and perform
this Amendment and the other instruments, agreements, documents and transactions
contemplated hereby to which it is a party, and has taken all actions necessary
to authorize the execution, delivery and performance of this Amendment and the
other instruments, agreements, and documents to which it is a party and the
transactions contemplated hereby and thereby;

 

(b)     No consent of any Governmental Authority or any other Person is required
in connection with the execution, delivery and performance by any Borrower, or
the validity or enforceability against any Borrower, of this Amendment and the
other instruments, agreements, documents and transactions contemplated hereby to
which it is a party;

 

(c)     This Amendment has been duly executed and delivered on behalf of each
Borrower, by its duly authorized officer, and constitutes the legal, valid and
binding obligation of each Borrower, enforceable in accordance with its terms,
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights of creditors generally or equitable remedies (whether arising in a
proceeding at law or in equity);

 

(d)     No Default or Event of Default has occurred and is continuing on the
date hereof;

 

(e)     No amendments or modifications to the terms of the documents governing
the Permitted Sale-Leaseback Transaction have been made that (i) are not in
writing between the parties to such documents, and (ii) have not been subject of
written documentation, copies of which have been delivered to Lender;

 

(f)     All of the representations and warranties contained in the Loan
Agreement continue to be true and correct in all material respects as of the
date hereof, as if repeated as of the date hereof (other than any representation
or warranty that specifically relates to an earlier date in which case such
representation or warranty shall be materially true and correct as of such
date); and

 

 
 

--------------------------------------------------------------------------------

 

 

(g)     The execution and delivery of this Amendment, the consummation of the
transactions herein contemplated, and compliance with the provisions hereof (i)
will not contravene the terms of any Borrower’s by-laws or certificate of
incorporation/operating agreement or certificate of formation or limited
partnership agreement, as applicable, or other applicable documents relating to
any Borrower’s formation or to the conduct of any Borrower’s business or of any
material agreement or undertaking to which any Borrower is a party or by which
any Borrower is bound, (ii) will not conflict with or violate any law or
regulation, or any judgment, order or decree of any Governmental Authority,
(iii) will not require the consent of any Governmental Authority or any other
Person and (iv) will not conflict with, nor result in any breach in any of the
provisions of or constitute a default under or result in the creation of any
Lien except Permitted Liens upon any asset of any Borrower under the provisions
of any agreement, charter document, instrument, by-law, operating agreement or
other instrument to which any Borrower is a party or by which it or its property
is a party or by which it may be bound.

 

Section Five. General Provisions.

 

(a)     Except as herein expressly amended, each of the Loan Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, are hereby ratified and confirmed in all respects and shall remain in
full force and effect in accordance with their respective terms.

 

(b)     The headings of any section or paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision of this
Amendment

 

(c)     Effective on the date hereof, each Borrower and each Guarantor, for
itself and on behalf of its successors, assigns, and officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through it, hereby waives, releases, remises and forever discharges
Agent and each Lender, each of their respective Affiliates, and each of their
respective successors in title, past, present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals and all
other persons and entities to whom any member of the Lenders would be liable if
such persons or entities were found to be liable to such Borrower or such
Guarantor (each a “Releasee” and collectively, the “Releasees”), from any and
all past, present and future claims, suits, liens, lawsuits, adverse
consequences, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character, whether based in
equity, law, contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law (each a “Claim” and collectively, the
“Claims”), whether known or unknown, fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, matured or unmatured, foreseen or
unforeseen, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Borrower or such Guarantor ever had from the beginning
of the world, now has, or might hereafter have against any such Releasee which
relates, directly or indirectly to the Loan Agreement, any other Loan Document,
or to any acts or omissions of any such Releasee with respect to the Loan
Agreement or any other Loan Document, or to the lender-borrower relationship
evidenced by the Loan Documents, except for the duties and obligations set forth
in this Amendment. As to each and every Claim released hereunder, each Borrower
and each Guarantor hereby represents that it has received the advice of legal
counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(d)     As to each and every Claim released hereunder, each Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of New
York), if any, pertaining to general releases after having been advised by its
legal counsel with respect thereto.

 

(e)     Each Borrower and each Guarantor acknowledges that it may hereafter
discover facts different from or in addition to those now known or believed to
be true with respect to such Claims and agrees that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts. Each Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

 

(f)     Each Borrower and each Guarantor, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release.
Each Borrower and each Guarantor further agrees that it shall not dispute the
validity or enforceability of the Loan Agreement or any of the other Loan
Documents or any of its obligations thereunder, or the validity, priority,
enforceability or the extent of Agent’s Lien on any item of Collateral under the
Loan Agreement or the other Loan Documents. If any Borrower, any Guarantor, or
any of their respective successors, assigns, or officers, directors, employees,
agents or attorneys, or any Person acting for or on behalf of, or claiming
through it violate the foregoing covenant, such Person, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.

 

(g)     The Loan Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Agent or any Lender under the Loan Agreement or any other Loan
Document. Except for the amendments to the Loan Agreement expressly set forth
herein, the Loan Agreement and the other Loan Documents shall remain unchanged
and in full force and effect. To the extent that any terms or provisions of this
Amendment conflict with those of the Loan Agreement or the other Loan Documents,
the terms and provisions of this Amendment shall control.

 

 
 

--------------------------------------------------------------------------------

 

 

(h)     Upon and after the effectiveness of this Amendment, each reference in
the Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as modified and amended hereby.

 

(i)     To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified or amended hereby.

 

(j)     This Amendment is a Loan Document.

 

(k)     This Amendment embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supercedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.

 

(l)     This Amendment, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.

 

(m)     Each Borrower hereby (a) acknowledges and reaffirms its obligations
owing to Agent and Lender, and (b) agrees that each of the Loan Documents to
which it is a party is and shall remain in full force and effect. Each Borrower
hereby (i) further ratifies and reaffirms the validity and enforceability of all
of the Liens and security interests heretofore granted, pursuant to and in
connection with the Loan Agreement or any other Loan Document to Agent, on
behalf and for the benefit of Lender as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and (ii)
acknowledges that all of such Liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof (including,
without limitation, from after giving effect to this Amendment).

 

(n)     Each Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Loan Agreement and the Loan Documents
effective as of the date hereof and as modified hereby.

 

(o)     This Amendment may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all which shall constitute one and the same agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(p)     THIS AMENDMENT, AND ALL MATTERS RELATING HERETO AND ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION
LAW). FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL APPLY TO ALL DISPUTES OR
CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH THIS AMENDMENT AND ALL
MATTERS RELATING HERETO AND ARISING HEREFROM WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION
LAW).

 

(q)     The provisions in Section 6 of the Loan Agreement regarding release and
indemnities, Section 10.1 of the Loan Agreement regarding notices and
Section 10.16 of the Loan Agreement regarding consents to and waivers regarding
jurisdiction and venue are hereby specifically incorporated by reference.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

 

 

  Lender:  

 

 

 

 

 

SIENA LENDING GROUP LLC,

 

  as servicer for affiliated assignee Siena Funding LLC                  

 

By:

 /s/ Jorge Chiluisa

 

 

 

Jorge Chiluisa

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

By:

 /s/ Steve Sanicola

 

 

 

Steve Sanicola

 

 

 

Authorized Signatory

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Borrowers:

 

              SYPRIS SOLUTIONS, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill 

 

 

 

 Name: Jeffrey T. Gill

 

 

 

Its: President & CEO

 

 

 

 

SYPRIS DATA SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill 

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: Chairman of the Board

 

 

 

 

SYPRIS DATA SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill 

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: Chairman of the Board

 

 

 

 

SYPRIS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill 

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: Chairman of the Board and President

 

 

 

 

SYPRIS TECHNOLOGIES NORTHERN, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill 

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: Chairman of the Board and President

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

SYPRIS TECHNOLOGIES SOUTHERN, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill 

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: Chairman of the Board and President

 

 

 

 

SYPRIS TECHNOLOGIES INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill 

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: Chairman of the Board and President

 

 

 

 

SYPRIS TECHNOLOGIES KENTON, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill 

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: Chairman of the Board and President

 

 

 

 

 SYPRIS TECHNOLOGIES MARION, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: Chairman of the Board and President

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: Chairman of the Board and President

 

 

 

 

 Guarantors:

 

        SYPRIS TECHNOLOGIES TOLUCA, S.A. DE C.V.  

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: President

 

 

 

 

 SYPRIS TECHNOLOGIES MÉXICO, S. DE R.L. DE C.V

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Gill  

 

 

 

Name: Jeffrey T. Gill

 

 

 

Its: President

 

 

 